Citation Nr: 1309817	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  07-36 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), including as due to herbicide exposure.

2.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy (BPH), including as due to herbicide exposure.

3.  Entitlement to an initial rating greater than 20 percent for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2011, the Board remanded the Veteran's claims for further development, and they have been returned to the Board.  


FINDING OF FACT

The Veteran died in November 2012, during the pendency of the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

Entitlement to service connection for a respiratory disability, to include COPD, including as due to herbicide exposure, is dismissed.

Entitlement to service connection for a prostate disability, to include BPH, including as due to herbicide exposure, is dismissed.

Entitlement to an initial rating greater than 20 percent for a low back disability is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


